Case 1:05-cv-00177-LAP Document i136 Filed 11/14/19 Page 1 of 2

 

 

 

 

 

 

 

 

1 USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
x rere
AGOSTINO CONSOLINI et al., , | [DATE FILED: | |I-\6-14
Plaintiffs, ‘ ORDER OF
SATISFACTION OF
~against- JUDGMENT
THE REPUBLIC OF ARGENTINA, 05-CV-0177 (LAP)

Defendant.
x

 

WHEREAS, on April 2, 2007, the Court entered a final judgment, ECF No. 19, (the “Final
Judgment”) against the Republic of Argentina (the “Republic”), and in favor of the plaintiffs
Edith Elvira Nicolas, Paula Armanda Azcarate, Lerinerco S.A., Ensenada United Corporation,
Lorenzo Bianchi, Fiseico - Financing Services International Corporation, Romi Fischmann, and
Chava Rebecca Fischmann (together, the “Milberg Plaintiffs”) and plaintiffs Agostino Consolini,
Cesarino Consolini, Hilda Rupprecht, Mario Giacometti, and Verna Gualandi, (together, the
“Duane Morris Plaintiffs”), with respect to plaintiffs’ ownership of beneficial interests in
Republic-issued bonds (the “Bonds”);

WHEREAS, on June 25, 2019, the Court entered an Order of Satisfaction of Judgment,
ECF No. 130, as to the Duane Morris Plaintiffs;

WHEREAS, the Milberg Plaintiffs have also tendered interests in the Bonds in exchange
for new securities issued by the Republic in the Republic’s 2010 exchange offer, and/or
transferred their interests in the Bonds, and/or have otherwise settled their claims and accordingly
no longer hold any interest in the Bonds that are the subject of the above-captioned case.

NOW, THEREFORE, satisfaction of the Final Judgment as to the Milberg Plaintiffs is
hereby acknowledged, which, taken together with satisfaction of the Final Judgment as to the

Duane Morris Plaintiffs, results in satisfaction of the Final Judgment in full.

 

 
Case 1:05-cv-00177-LAP Document136 Filed 11/14/19 Page 2 of 2

NOW, THEREFORE, the Clerk of the Court is hereby authorized and directed to make an

entry of full satisfaction on the docket.

SO ORDERED:

United States District Judge
Dated: Noveaber 15 2019

    

 

 

 
